Curia, per
Colcock. J.
This court concur with the chancellor in his construction of the act of 1789: and I can safely say, that I never beard a doubt expressed as *to the correctness of such constrion. It is in furtherance of the common law doctrine of em-blements, that he who has a right to sow shall be entitled to reap ; which cannot be done in this country, unless the negroes employed in making the crop, are permitted to remain to the end of the year. It would often be of little advantage to the person taking, to remove the negroes after the crop is planted; whereas, it might operate as a total destruction of the crop. The appropriation of the crop, as assets in the hands of the executors, certainly negatives the idea of allowing compensation by way of hire to the person entitled to the negroes.

Decree affirmed.